Deen, Presiding Judge.
Herbert Daniel was convicted of attempt to commit armed robbery and aggravated assault. He appeals following the denial of his motion for a new trial contending that the trial court erred in permitting pretrial photographic identification of him by two witnesses to be admitted into evidence. Held:
The evidence showed that one of the witnesses was hospitalized subsequent to the attempted armed robbery and that the other witness selected appellant’s photograph from albums of photographs compiled by a detective. After she identified appellant, the photographic array was taken to the hospital for her husband to view. Daniel primarily argues that the pretrial photographic array was unduly suggestive because he is a blue-eyed black male and the other photographs depict brown-eyed black males. The detective who compiled the array testified that the appellant’s eyes were not prominent in the photograph and the witness who viewed it at the hospital testified that he could not determine the color of appellant’s eyes in the photograph. As the transcript reveals that defense counsel did not object to the array when it was introduced into evidence, it is now too late to urge such an objection for the first time on appeal. Reynolds v. State, 168 Ga. App. 555 (309 SE2d 867) (1983).

Judgment affirmed.


Birdsong, C. J., and Pope, J., concur.